___________

                                  No. 96-1993
                                  ___________

Robert H. Williams,                     *
                                        *
              Appellant,                *
                                        *
     v.                                 * Appeal from the United States
                                        * District Court for the
Borg-Warner Automotive                  * Eastern District of Arkansas.
Electronics & Mechanical System         *
Corporation,                            *       [UNPUBLISHED]

                                        *
              Appellee.                 *


                                  ___________

                       Submitted: September 3, 1996

                           Filed: September 24, 1996
                                   ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Robert Williams appeals the district court's1 denial of his motion to
reopen.   We affirm.


     On April 5, 1993, following a bench trial, the district court entered
judgment for Borg-Warner Automotive Electronics & Mechanical Systems
Corporation (Borg-Warner) in Williams's employment discrimination action.
This court affirmed and the Supreme Court twice denied review.            See
Williams v. Borg & Warner Automotive Elecs. & Mechanical Sys. Corp., No.
93-2162, 1994 WL 12308 (8th Cir. Jan. 20, 1994)(unpublished per curiam),
cert. denied, 115 S. Ct. 758 (1995), reh'g denied, 115 S. Ct. 1395 (1995).




      The Honorable Elsijane Trimble Roy, United States District
Judge for the Eastern District of Arkansas.
      On February 20, 1996, Williams moved in the district court to reopen
the case.   Williams asserted that his case should be reheard because the
presiding judge practiced law almost forty years ago in the firm with which
defendant's attorney presently practiced, and because she had had an
inappropriate ex parte communication with defendant's attorney.         The
district court judge treated Williams's letter as a Federal Rule of Civil
Procedure 60(b) motion and denied it, stating that she did not practice law
with defendant's attorney and she did not have an inappropriate ex parte
communication with defendant's attorney.


      To the extent that this appeal can be construed as a timely
appeal of the denial of Williams's motion to reopen, we conclude
the district court did not abuse its discretion.       See Printed Media
Serv., Inc. v. Solena Web, Inc., 11 F.3d 838, 842 (8th Cir. 1993)
(holding this court reviews denial of Rule 60(b) motion for abuse
of   discretion   and   does   not   review   underlying   judgment).   The
district judge left the law firm where defense counsel practices 38
years before this case was tried and has at no time practiced law
with the defense counsel.      We see no conflict of interest on these
facts, either apparent or actual. See 28 U.S.C. § 455(a), (b).           As
to Williams's allegations of improper conduct by the district
court, we conclude that Williams has not established a right to
relief under Rule 60(b); he provides us no factual basis on which
to conclude that the district court communicated ex parte with
opposing counsel and the district court recalls no such improper
conduct.    See E.F. Hutton & Co., Inc. v. Berns, 757 F.2d 215, 217
(8th Cir. 1985) (movant must establish right to relief under Rule
60(b) by clear and convincing evidence).




                                     -2-
     We   note   that   to   the   extent   Williams   is   challenging   the
judgment entered by the district court on April 5, 1993, that
judgment has been affirmed in the prior appeal, and absent its
modification, the Rules do not permit a successive appeal.



     A true copy.


           Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -3-